Citation Nr: 1637996	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include insomnia.  

2.  Entitlement to a higher initial disability rating in excess of 10 percent for service-connected temporomandibular joint dysfunction (TMJ) from March 1, 2009. 


REPRESENTATION

The Veteran is represented by:  Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 




INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from May 1985 to December 1985, October 1990 to March 1990, and from May 1990 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for TMJ and assigned a noncompensable (0 percent) rating from March 1, 2009 (date of claim for service connection) and denied service connection for a sleep disorder.  In a May 2016 rating decision, the RO granted a higher initial rating of 10 percent for TMJ, effective March 1, 2009.  

The issue of a higher initial rating for TMJ is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a diagnoses of insomnia, not otherwise specified (NOS), primary snoring and mild periodic limb movements.

2.  The insomnia, NOS, primary snoring and mild periodic limb movements were incurred in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for insomnia have been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for a sleep disorder and remanding the issue of a higher initial rating for TMJ; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for a Sleep Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 	 § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 	 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R.  		 § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  In this case, the Veteran has been diagnosed with insomnia, NOS, which is not listed as a "chronic disease;" therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  

A lay person is competent to report on the onset and reoccurrence of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.      § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran generally contends that she has a sleep disorder that began during active service.  See May 2009 claim; see also September 2010 notice of disagreement.  The Veteran reports that for her entire career in the Army, she has had significant problems sleeping, as she will wake up every two and a half hours, and, as a result, she suffers from excessive daytime sleepiness, fatigue, and  decreased level of focus and concentration.  See August 2009 VA examination report.  

After review of all the evidence, both medical and lay, the Board finds that the Veteran has a diagnosed sleep disorder of insomnia, NOS, as well as primary snoring and mild periodic limb movements.  

In August 2009, the Veteran was afforded a VA psychiatric examination to help assess the nature and etiology of any sleep disorder.  At that time, the Veteran reported significant problems sleeping throughout her military career, to include waking up every two and a half hours.  At that time, the VA examiner, a psychiatrist, did not diagnose any Axis I psychiatric disabilities, but diagnosed insomnia, NOS as an Axis III diagnosis.  The VA examiner opined that it does not appear the insomnia has an emotional or psychological etiology, and referred that a sleep study be conducted.  

In January 2010, the Veteran obtained a private sleep study.  At that time, the study noted there were 27 awakenings, 70 arousals less than 15 seconds, 5 arousals greater than 15 seconds, and 5.60 hours of total sleep time out of 6.73 hours of time in bed.  The Veteran had no episodes of apnea and six episodes of hypopneas.  The Veteran was diagnosed with primary snoring without significant sleep apnea and mild periodic limb movements.  

Next, after resolving reasonable doubt in favor of the Veteran, the Board finds that the insomnia was "incurred in" service.  Service treatment records show that in September 2007 the Veteran was prescribed zolpidem for insomnia.  A May 2008 service treatment record shows an active medication for zolpidem tartrate for sleep.  Furthermore, on the November 2008 separation examination, the Veteran endorsed frequent trouble sleeping and the service separation examiner assessed an abnormal psychiatric evaluation, identifying insomnia.  

As discussed above, the August 2009 VA examination report assesses difficulty sleeping throughout the Veteran's military career, including waking up every two and a half hours.  The Veteran is competent to report her symptomatology and the onset of her symptomatology.  See Layno, 6 Vet. App. at 470.  Additionally, the Board notes that there was no etiological opinion provided regarding the sleep disorders, other than the August 2009 opinion that the diagnosed insomnia, NOS did not have a psychiatric etiology.  

As the evidence of record demonstrates in-service diagnosis of and treatment for insomnia, resolving reasonable doubt in favor of the Veteran, the Board finds that the insomnia, NOS, primary snoring and mild periodic limb movements was "incurred in" service, that is, it began in service.  38 U.S.C.A. § 5107; 38 C.F.R. 	 § 3.102.  The grant of direct service connection renders moot all other theories of service connection. 


ORDER

Service connection for insomnia, NOS, primary snoring and mild periodic limb movements is granted.  


REMAND

Higher Initial Rating for TMJ

Review of the record indicates that in April 2010, the Veteran sought a second opinion regarding the severity of the TMJ, and, at that time, the private dentist reported that the Veteran had VA treatment on April 9, 2010.  However, no VA treatment records have been associated with the claims file.  VA has a duty to assist a veteran in the development of the claim, which includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 	 § 3.159.  

The Board additionally notes that on the February 2012 substantive appeal (on a VA Form 9), the Veteran requested that the TMJ be rated as 10 percent disabling.   As stated above, in a May 2016 rating decision, the RO granted a higher initial rating of 10 percent for the entire rating period on appeal from March 1, 2009.  Therefore, the Veteran should be provided the opportunity to clarify if the May 2016 grant of an initial rating of 10 percent from March 1, 2009satisfies the appeal.  

Accordingly, the issue of a higher initial rating for TMJ is REMANDED for the following action:

1.  Contact the Veteran to determine if the May 2016 grant of an initial 10 percent rating from March 1, 2009 satisfies the appeal.  

2.  If the grant of an initial rating of 10 percent for TMJ does not satisfy the appeal, obtain all VA treatment records, including all dental records regarding treatment for TMJ.  The AOJ should specifically obtain the April 9, 2010 treatment for TMJ.  

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case, and provide a reasonable amount of time for response before returning to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


